Citation Nr: 0208144	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable evaluation, for accrued purposes 
only, for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
September 1942 and from July 1945 to March 1946.  He was a 
prisoner of war (POW) from April 9, 1942 to September 22, 
1942.  The veteran died in November 1999.  The appellant is 
his surviving daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to a compensable 
evaluation of pulmonary tuberculosis (PTB).  


FINDINGS OF FACT


1.  The veteran was a POW from April 9, 1942 to September 22, 
1942.

2.  At the time of the veteran's claim for entitlement to an 
increased evaluation of pulmonary tuberculosis was pending.

3. At the time of the veteran's death, the veteran's service-
connected PTB was inactive and manifested by FEV-1 of 96.7 
percent of predicted and FEV-1/FVC of 120.74 percent of 
predicted.  FVC is 80.10 percent of predicted.


CONCLUSION OF LAW

The schedular criteria for a compensable rating of pulmonary 
tuberculosis have not been met. 38 U.S.C.A. §§ 1155, 5107, 
5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000, Diagnostic 
Code 6731 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  As set 
forth below, the RO's actions throughout the course of this 
appeal have satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran or 
appellant and his or her representative of any information 
and evidence needed to substantiate and complete a claim.  In 
the rating decision and June 2001 statement of the case, the 
RO notified the appellant of regulations pertinent to 
increased rating claims, informed her of the reasons for 
which it had denied the claim, and provided her additional 
opportunities to present evidence and argument in support of 
her claim for accrued benefits.  The Board finds that the 
foregoing information provided to the appellant specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) of the new statute in that the appellant was clearly 
notified of the evidence necessary to substantiate her claim 
for an increased rating.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  VA complied 
with the VCAA's duty to assist by aiding the appellant in 
obtaining outstanding evidence.  The veteran's VA outpatient 
treatment reports have been obtained, as have private medical 
records.  In this regard, all known and available private and 
VA medical records have been obtained and are associated with 
the veteran's claims file.  Generally, accrued benefits are 
based on evidence on file at time of death.

In short, the Board finds that VA has done everything 
reasonably possible to assist the appellant and no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the 
appellant that would warrant further development, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Background

By way of history, the veteran was a POW for approximately 5 
months during his active service.  The veteran was granted 
service connection for ischemic heart disease as a residual 
of beri beri evaluated as 30 percent disabling; mild 
malnutrition, evaluated as 10 percent disabling; duodenal 
bulb deformity with scarring from previous ulcer disease, 
with intestinal parasitism, evaluated as 10 percent 
disabling, and pulmonary tuberculosis (PTB), evaluated as 
noncompensable.  The veteran died in November 1999.  The 
death certificate listed the immediate cause of death as 
cerebral hemorrhage.  The antecedent case of death was listed 
as cerebral hypertensive disease.

Prior to his death, in November 1999, the veteran filed a 
claim for entitlement to a compensable rating of PTB.  A 
rating decision was issued in June 2001 denying the a claim 
for a compensable rating of PTB.  The appellant filed a NOD 
with the RO's June 2001 rating decision denying a compensable 
evaluation for PTB for accrued benefits purposes only.  

Accrued benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Rating evaluations 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
work from exacerbation or illnesses proportionate to the 
severity of the several grades of disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2001).  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life. 38 C.F.R. § 4.10 (2001).  If there 
is a question as to which of two ratings should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 
(2001).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations. Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.

The veteran was granted service connection for PTB, 
noncompensable, in November 1991 effective October 1987, the 
date the veteran's original disability claim was filed.  The 
veteran's initial evaluation for PTB occurred after August 
19, 1968, therefore, the veteran's service-connected PTB was 
rated under 38 C.F.R. § 4.97, Code 6731, chronic, inactive 
pulmonary tuberculosis.  

Analysis

In October 1998, the veteran submitted a x-ray report from 
Joselito Chur, M.D., FPCR, which set forth an impression of 
minimal PTB, left of undetermined activity.  The film was 
reviewed by a VA radiologist who provided an impression of 
left apicobasal pleuritis, hazy interstitial infiltrates of 
undetermined etiology and activity in the left upper lobe and 
left base, and bronchitis/pneumonitis of undetermined 
etiology, right medial basal area.

A January 1999 report from the TB Board of Review noted that 
at the VA examination the veteran had complaints of left 
sided chest pain and occasional cough.  Physical examination 
revealed a weak looking veteran and unremarkable lung 
findings.  Spirometry showed mild restrictive ventilatory 
defect with complete reversibility on bronchodilator 
challenge.  The Board set forth an impression of minimal 
chronic stable class IV PTB inactive and mild restrictive 
ventilatory defect.  A pulmonary function test showed FEV-1 
of 96.7 percent of predicted value and FEV-1/FVC 120.74 
percent of predicted value.

The evaluation of PTB can be based either on disease activity 
or based on its residuals.  The evidence does not show 
reactivation of PTB; the VA examination concluded that the 
PTB was stable and inactive.  Under the revised provisions of 
diagnostic code 6731, the residuals of inactive PTB will be 
rated depending on the specific findings. Residuals are rated 
as interstitial lung disease, restrictive lung disease, or, 
when obstructive lung disease is the major residual, as 
chronic bronchitis (diagnostic code 6600). 38 C.F.R. § 4.97, 
Code 6731, effective as of Oct. 7, 1996.  Under these 
diagnostic codes, the findings of the pulmonary function test 
are taken into consideration.  A compensable evaluation is 
assigned in the absence of forced expiratory volume in one 
second (FEV-1) of 71 to 80 percent of predicted value; or the 
ratio of forced expiratory volume in one second over forced 
vital capacity (FEV-1/FVC) of 71 to 80 percent; or diffusion 
capacity of the lung for carbon monoxide (DLCO) by the single 
breath (SB) method 66 to 80 percent predicted.  An evaluation 
of 30 percent is not warranted unless there is a FEV-1 of 56 
to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB 56 to 65 percent predicted).  

If rated as interstitial lung disease, a 10 percent 
evaluation is warranted when there is FVC of 75 to 80 percent 
of predicted or DLCO is 66 to 80 percent predicted.  Part 4, 
Codes 6825-6833.

The pulmonary function test done in November 1998 showed the 
FEV-1 at 96.7 percent predicted value and FEV-1/FVC 120.74 
percent of predicted value, which does not more nearly 
approximate the criteria for a compensable evaluation, and 
the evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001).  The FVC was recorded as 80.10 percent of predicted, 
again a result better than required for a 10 percent 
evaluation.  In sum, a compensable evaluation was not 
warranted.  Referral for extraschedular consideration is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2001). The 
evidence does not show that moderately advanced, inactive 
chronic pulmonary tuberculosis markedly interfered with 
employment or caused frequent hospitalizations. 


ORDER

A compensable evaluation of pulmonary tuberculosis, for 
accrued purposes, is denied. 


		

	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

